DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6, 8-9, 11-13, 17, 22-23, and 26-31 are currently pending. Claims 1-6, 8-9, 11-13, 17, 22-23, and 26-31 are rejected. 
Response to Arguments
Applicant’s arguments, see Pg. 7 of the remarks, filed July 27, 2022, with respect to the rejections of Claims 1, 3-9, 12-14, 17, and 21-25 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of DiTomasso (US 2005/0129505 A1).
Regarding Claim 1, Applicant’s arguments, specifically the argument that Venter (US 2016/0160994 A1) does not teach wherein the stators are integrally formed with the first section, are found to be persuasive. However, this limitation is believed to be met by DiTomasso as detailed in the rejection below. Note the first section having a portion (120) that is integral with the stator (122) in Figure 2 of DiTomasso. 
Regarding the walls forming the internal volume, this was stated to be disclosed by Venter according to the previous rejection of Claim 7. See also the annotated figure below of Venter for further clarification. 

    PNG
    media_image1.png
    687
    990
    media_image1.png
    Greyscale

	Arguments with respect to remaining claims appear to depend upon arguments addressed above. Newly added Claims 26-31 will be addressed in the rejection below. 
Claim Objections
Claims 1-6, 8-9, 11-13, 17, 22-23, and 26-31 are objected to because of the following informalities:  
Regarding Claims 1 and 26, Line 5 of both claims recites “a gear box (30)”. No other reference numerals appear in the claims. Applicant is suggested to amend to remove the “(30)” to remain consistent with the rest of the claims. 
Claims 2-6, 8-9, 11-13, 17, 22-23, and 27-31 are subsequently objected to for their dependencies upon a previously objected claim. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9, 17, and 26-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 9, 17, and 30, Line 2 of Claim 9, Line 2 of Claim 17, and Line 1 of Claim 30 introduce “a gearbox”. However, “a gearbox” is already introduced in Claims 1 and 26, which Claims 9, 17, and 30 depend upon respectively. It is unclear if the “gearbox” recited in Claims 9, 17, and 30 refer to the same gearbox or are introducing another gearbox. For purposes of examination, it is believed the claims refer to the same gearbox. 
Regarding Claim 26, Line 27 recites “the first joint”. There is insufficient antecedent basis for this limitation in the claim, as a “first joint” is not previously introduced. It is also unclear which joint this limitation refers to. The claim only has a “joint” related to the second section and a “further joint” related to the first section. It is unclear if the “first” is due to the “joint” being first recited or to note a relation with the “first section”. Applicant is suggested to amend the simply recited “joint” to have a descriptor (i.e. first joint, second joint, second section joint, etc.) and amend “first joint” to refer to the appropriate joint if needed. 
Claims 27-31 subsequently depend upon Claim 26. 
When there is a great deal of confusion and uncertainty as to the proper interpretation of the limitation of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F .2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of the terms employed in a claim or assumptions that must be made as to the scope of the claims. As it is unclear which joint “first joint” refers to, prior art regarding Claims 26-31 will be reconsidered pending resolution of the indefiniteness issues. Applicant is suggested to consider if the art provided in the rejections of Claim 1 and its dependents apply to the intended interpretation of Claims 26-31. 
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding Claim 2, Lines 2-3 recite “wherein at least a portion of the first section is integral with the plurality of stators such that the portion of the first section is not detachable therefrom.” However, the last line of Claim 1 already recites “wherein the stators are integrally formed with the first section”. Although differently worded, this is interpreted as being the same structure that is introduced in Claim 2. Being “integrally formed” is understood to be formed in such a way that the two portions are integrated as one piece and undetachable from one another. Being “integrally formed” is also interpreted as requiring “at least a portion” to be integral. Therefore, Claim 2 is rejected for failing to further limit the subject matter of the claim upon which it depends. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-9, 12-13, 17, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Venter (US 2016/0160994 A1), hereinafter Venter, in view of Sheridan et al. (US 10,094,278 B2), hereinafter Sheridan, and DiTomasso (US 2005/0129505 A1), hereinafter DiTomasso.
Regarding Claim 1, Figure 1 of Venter teaches a gas turbine engine (see paragraphs [0035, 0042]) comprising: an engine core comprising a turbine (not shown), a compressor (to the right of 2, see paragraph [0042]), and a core shaft (3) connecting the turbine to the compressor; a fan (2) located upstream of the engine core, the fan (2) comprising a plurality of fan blades (see structure numeral 2 pointed to); a gearbox (4) that received an input from the core shaft (3) and outputs (via 5) drive to the fan (2) so as to drive the fan (2) at a lower rotational speed than the core shaft (3); and a bearing support structure having a longitudinal axis (horizontal dotted line on bottom), the bearing support structure comprising: a plurality of stators; a first section (see extension from annotated position in Figure 1’ below) depending forwardly from the plurality of stators relative to the longitudinal axis; a second section (14) depending rearwardly from the plurality of stators relative to the longitudinal axis; a first support for a first bearing assembly being supported relative to the plurality of stators by the first section; and a second support for a second bearing assembly (at second support) being supported relative to the plurality of stators by the second section (14); wherein the second section (14) is detachably (see annotated “detachable”) mounted to the plurality of stators at a joint; wherein the first section and the second section (14) comprise wall sections (wall sections extending towards longitudinal axis extending from where “first section” and “detachable” are marked below) depending radially inwardly of the plurality of stators so as to define a housing for an internal volume between the first section, the second section (14) and the longitudinal axis; wherein the housing is formed around the gearbox (4) [0049]. Paragraphs [0003-0004] describe the compressor, turbine, and the lowering of speed via the gearbox. See also annotated Figure 1’ below. What is shown in Figure 1 is understood to be a cross-section of an annular structure that revolves around the longitudinal axis. Since the first and second sections have walls that are radially outwards of the gearbox (4), it is understood for the revolved structure of the walls to form an internal volume which the gearbox (4) lies within. 

    PNG
    media_image2.png
    699
    1018
    media_image2.png
    Greyscale

Venter does not expressly teach a joint located radially outside the gearbox as claimed (see annotated “detachable”). However, positioning the joint radially outside the gearbox would have been obvious in view of Sheridan.
Figure 2A of Sheridan teaches a gas turbine engine where a second section (164’) has a joint (between 154’ and 164’) located radially outside the gearbox (82). This design allows for the turbine to be more longitudinally compact by shrinking the frame of (154’) relative to frame (150) (Col. 8, Line 64 – Col. 9, Line 11). Note the joint between (164) and (154) in Figure 1A being more radially inline compared to the joint between (164’) and (154’) in Figure 2A being clearly radially outside the gearbox (82) due to the shrinking frame. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine taught by Venter with a joint located radially outside the gearbox as suggested by Sheridan, to allow for a more compact turbine design. 
Venter and Sheridan do not expressly teach wherein the stators are integrally formed with the first section as claimed. However, integrally forming the stators with the first section would have been obvious in view of DiTomasso. 
Figure 2 of DiTomasso teaches an engine wherein the stators (122) are integrally formed with a first section (includes portion 120). See also Figure 1 for comparison. Doing so helps minimize the local stresses at the interface where a connection is needed (see at 130) as opposed to an interface at the stator, allowing for a lighter design [0022].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine taught by Venter-Sheridan such that the stators are integrally formed with the first section as suggested by DiTomasso, to provide the benefit of minimizing local stresses. 
Regarding Claim 2, Venter, Sheridan, and DiTomasso teach the gas turbine engine as set forth in Claim 1. 
The modification in Claim 1 by DiTomasso results wherein at least a portion (120) of the first section is integral with the plurality of stators (122) such that the portion (120) of the first section is not detachable therefrom, as exemplified by Figure 2 of DiTomasso. 
Regarding Claim 3, Venter, Sheridan, and DiTomasso teach the gas turbine engine as set forth in Claim 1. 
Figure 1 of Venter teaches wherein the plurality of stators comprises an integral interface portion and the second section (14) comprises an opposing interface portion (see at “detachable” in annotated Figure 1’ above for interface portions), the second section (14) being detachably mounted by a plurality of fasteners releasably holding the integral interface portion and the opposing interface portion together. It is understood the structure shown in Figure 1 is repeated annularly, resulting in more than one fastener. 
Regarding Claim 4, Venter, Sheridan, and DiTomasso teach the gas turbine engine as set forth in Claim 3. 
Figure 1 of Venter teaches wherein the integral interface portion and the opposing interface portion are annular in form and the plurality of fasteners are circumferentially spaced. See at “detachable” in annotated Figure 1’ above. It is understood what is shown in Figure 1 is repeated annularly, resulting in an annular form and more than one fastener being spaced. 
Regarding Claim 5, Venter, Sheridan, and DiTomasso teach the gas turbine engine as set forth in Claim 4. 
Figure 1 of Venter teaches wherein each fastener (see at “detachable” in Figure 1’) is provided adjacent a stator of the plurality of stators. See annotated Figure 1’ above. The proximity of the fastener is considered to be within the broadest reasonable interpretation of “adjacent”. 
Regarding Claim 6, Venter, Sheridan, and DiTomasso teach the gas turbine engine as set forth in Claim 1. 
Figure 1 of Venter teaches wherein the first bearing assembly is a fan bearing assembly and/or the second bearing assembly comprises a compressor bearing assembly. See annotated Figure 1’ above. Shaft (5) is of the fan while shaft (3) is of the compressor [0042]. The assemblies at the first support and second support bear against the respective fan and compressor shafts (5, 3), therefore they are considered fan bearing assemblies and compressor bearing assemblies respectively. 
Regarding Claim 8, Venter, Sheridan, and DiTomasso teach the gas turbine engine as set forth in Claim 1. 
Figure 1 of Venter teaches wherein at least one of the first section and second section (14) is conical in form. See annotated Figure 1’ above. It can be seen from Figure 1 that the first section and second section (14) have a slanted cross-section, which when rotated around the longitudinal axis, has a conical form. 
Regarding Claim 9, as far as it is definite and understood, Venter, Sheridan, and DiTomasso teach the gas turbine engine as set forth in Claim 1. 
Figure 1 of Venter teaches wherein a gearbox (4) is mounted at least one of radially inside an inner end of the plurality of stators and within the axial extent of at least one of the first and second section (14). See also annotated Figure 1’ above. Paragraph [0042] describes reference numeral (4) as an epicyclic gear. 
Regarding Claim 12, Venter, Sheridan, and DiTomasso teach the gas turbine engine as set forth in Claim 1. 
Figure 1 of Venter teaches wherein the second section (14) is detachably mounted (see “detachable” in annotated Figure 1’) to the plurality of stators at an interface adjacent to a radially inner end of the plurality of stators. See annotated Figure 1’ above. The interface is interpreted to be where the second section (14) interfaces with the stators at “detachable”. 
Regarding Claim 13, Venter, Sheridan, and DiTomasso teach the gas turbine engine as set forth in Claim 12. 
Figure 1 of Venter teaches wherein the interface (see at “detachable” in Figure 1’ above) is annular in form and comprises a plurality of first interface portions and a plurality of second interface portions, the plurality of first interface portions and the plurality of second interface portions being angularly spaced. What is shown in Figure 1 is understood to be a cross-section of structure that continues annularly. Respective first and second interface portions are interpreted to be respective portions that the fasteners hold together. 
Regarding Claim 17, as far as it is definite and understood, Venter, Sheridan, and DiTomasso teach the gas turbine engine as set forth in Claim 1. 
Figure 1 of Venter teaches an intermediate member coupling the first section to a gearbox (4). See also annotated Figure 1’ above. The claim does not further specify the details of the intermediate member nor the coupling. A connection is seen present between the first section and gearbox (4) via a portion of the stators. Anything between the coupling of first section and gearbox (4), such as member (13), satisfies the broadest reasonable interpretation of the intermediate member. 
Regarding Claim 22, Venter, Sheridan, and DiTomasso teach the gas turbine engine as set forth in Claim 1. 
Figure 1 of Venter teaches wherein the first section has a Y-shaped configuration including a stem and a pair of arms extending from the stem. See annotated Figure 1’ above. The stem is labeled “stem”. The pair of arms is the arm extending down-left and the arm extending down from the stem with respect to the view shown in Figure 1. 
Regarding Claim 23, Venter, Sheridan, and DiTomasso teach the gas turbine engine as set forth in Claim 22. 
Figure 1 of Venter teaches wherein an upstream arm of the pair of arms extends radially inward of a downstream arm of a pair of arms. See annotated Figure 1’ above. Note the arm extending down-left extends further radially inward than the other arm. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Venter, Sheridan, and DiTomasso as applied to Claim 1 above, and further in view of Heriz Agiriano et al. (US 2010/0111690 A1), hereinafter Heriz. 
Regarding Claim 11, Venter, Sheridan, and DiTomasso teach the gas turbine engine as set forth in Claim 1. 
Venter does not expressly teach wherein the plurality of stators includes an array of at least twenty stators angularly spaced about the longitudinal axis as claimed. However, having at least twenty would have been obvious in view of Heriz. 
Figure 1 of Heriz teaches a turbine engine having a number of stator vanes (5, 6). Each stator vane performs one of or a multiple of the functions of transmitting loads, straightening air, or providing passage of service fluids. The number of stators present depends in a variety of factors, including the level of loads to be transmitted between the bearing and the turbine, the quantity of service fluids between the inner and outer portions of the turbine, and the aerodynamic requirements [0003, 0005-0006]. Thus, the number of vanes is a results effective variable, which one of ordinary skill would routinely optimize. One of ordinary skill would routinely optimize and the number of vanes and arrive at the claimed range of an array of at least twenty angularly spaced about the longitudinal axis to achieve a desired level of load transmission, level of straightening air, and transmission of service fluid (see also MPEP 2144.05, II). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine taught by Venter-Sheridan-DiTomasso such that the plurality of stators includes an array of at least twenty stators spaced about the longitudinal axis as suggested by Heriz through routine optimization, since one of ordinary skill would routinely optimize the number of stators in a given support structure according to desired load transmission, straightening of air, and transmission of service fluid. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Madge (US 2018/0003079 A1) teaches a similar support structure shown schematically. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626. The examiner can normally be reached Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELTON K WONG/Examiner, Art Unit 3745                              

/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745